           Case: 1:18-cv-05587 Document #: 648 Filed: 03/03/20 Page 1 of 12 PageID #:13851




                                       UNITED STATES DISTRICT COURT
                                       NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION

         UNITED STATES SECURITIES AND
         EXCHANGE COMMISSION,

                         Plaintiff,                      Case No. 1:18-cv-5587

                   v.

         EQUITYBUILD, INC., EQUITYBUILD                  Hon. John Z. Lee
         FINANCE, LLC, JEROME H. COHEN, and
         SHAUN D. COHEN                                  Magistrate Judge Young B. Kim

                         Defendants.

           OBJECTIONS OF CERTAIN MORTGAGEES TO RECEIVER’S SIXTH INTERIM
          APPLICATION AND MOTION FOR COURT APPROVAL OF PAYMENT OF FEES
          AND EXPENSES OF RECEIVER AND RECEIVER’S RETAINED PROFESSIONALS

                   The following mortgagees (collectively, “Mortgagees”, and each individually a

        “Mortgagee”) respectfully submit this Objection (“Objection”) to the Receiver’s Sixth Interim

        Application and Motion for Court Approval of Payment of Fees and Expenses of Receiver and

        Receiver’s Retained Professionals (“Sixth Fee Application”) [Dkt. 626]: (1) Citibank N.A., as

        Trustee for the Registered Holders of Wells Fargo Commercial Mortgage Securities, Inc.,

        Multifamily Mortgage Pass-Through Certificates, Series 2018-SB48; (2) U.S. Bank National

        Association, as Trustee for the Registered Holders of J.P. Morgan Chase Commercial Mortgage

        Securities Corp., Multifamily Mortgage Pass-Through Certificates, Series 2017-SB30; (3) U.S.

        Bank National Association, as Trustee for the Registered Holders of J.P. Morgan Chase

        Commercial Mortgage Securities Corp., Multifamily Mortgage Pass-Through Certificates, Series

        2017-SB41; (4) U.S. Bank National Association, as Trustee for the Registered Holders of J.P.

        Morgan Chase Commercial Mortgage Securities Corp., Multifamily Mortgage Pass-Through

        Certificates, Series 2018-SB50; (5) Wilmington Trust, National Association, as Trustee for the



4852-0148-2166.1
           Case: 1:18-cv-05587 Document #: 648 Filed: 03/03/20 Page 2 of 12 PageID #:13852




        Registered Holders of Wells Fargo Commercial Mortgage Trust 2014-LC16, Commercial

        Mortgage Pass-Through Certificates, Series 2014-LC16; (6) Federal National Mortgage

        Association (“Fannie Mae”); (7) Sabal TL1, LLC; (8) BMO Harris Bank, N.A.; (9) BC57, LLC;

        (10) Liberty EBCP, LLC (“Liberty”); (11) Federal Home Loan Mortgage Corporation (“Freddie

        Mac”); and (12) UBS AG (“UBS”). In support of the Objections, the Mortgagees state as follows:

                                                 INTRODUCTION

                   On August 15, 2018, the U.S. Securities and Exchange Commission filed a securities fraud

        complaint against EquityBuild, Inc., Equitybuild Finance, LLC, Jerome Cohen, and Shaun Cohen

        (collectively, the “Receivership Defendants”). On August 17, 2018, the Court appointed Kevin B.

        Duff as the equity receiver (the “Receiver”) over the estates of the Receivership Defendants (the

        “Receivership Estate”).

                   The Sixth Fee Application highlights the solvency issues of the Receivership Estate and

        brings to a head the Receiver’s undeniable pattern of generating cash proceeds from the sale of

        unencumbered properties solely to pay his and his professionals’ fees. The Receiver and his

        professionals continue to drain the estate’s funds at the expense of all creditors and claimants. The

        Receiver’s actions are entirely unsustainable and will result in a grave detriment to all creditors

        and claimants, including the Equitybuild investors.

                   For the avoidance of doubt, the Mortgagees recognize the Receiver and his professionals

        are entitled to fair, reasonable, and moderate compensation. What the Mortgagees are objecting

        to is the astronomically high price tag in consideration of the likelihood of recovery by unsecured

        investors and the progress of the case given that the Receiver was appointed in August 2018. In

        approximately 15.5 months, the Receiver and his professionals have racked up $2,886,710.88 in

        fees and costs.



                                                          2
4852-0148-2166.1
           Case: 1:18-cv-05587 Document #: 648 Filed: 03/03/20 Page 3 of 12 PageID #:13853




                   Despite this astronomically high price tag and the passage of almost a year and a half, the

        Receiver has made little to no progress on developing an orderly claims process and concrete

        distribution plan. The approval of the Receiver’s Sixth Fee Application should be put on hold

        until the Receiver provides the Court and all parties in interest with a concrete plan of distribution

        and this Court has had an opportunity to thoroughly review the Receiver’s Sixth Fee Application.

        Moreover, at a minimum, this Court should hold back 20% of the requested fees and expenses

        given the apparent insolvency of the estate. Such a hold back is consistent with the Order

        Appointing Receiver and S.E.C. receivership case law. (Dkt. No. 16, ¶ 72.)

                                                     ARGUMENT

                   The Court should withhold interim approval of the Sixth Fee Application until the Receiver

        files with the Court a proposed plan of distribution for the Receivership Estate and this Court has

        had an opportunity to thoroughly review Receiver’s Sixth Fee Application. As courts in this circuit

        have explained, interim fee awards are, by their nature, “discretionary and subject to reexamination

        and adjustment during the course of the case.” See, e.g., In re Taxman Clothing Co., 49 F.3d 310,

        314 (7th Cir. 1995); In re Eckert, 414 B.R. 404, 409 (Bankr. N.D. Ill. 2009). Thus, just because

        prior fee applications have been approved, does not mean all future fee applications must also be

        approved. A careful examination of fees is thus warranted in every case, but none more so than in

        one that is teetering on administrative insolvency. As the United States Court of Appeals for the

        Seventh Circuit demonstrated in Taxman, professional fees can become subject to disgorgement,

        if the efforts required (and the fees associated with those efforts) outweigh the potential for

        recovery to the estate. 49 F.3d at 316.




                                                            3
4852-0148-2166.1
             Case: 1:18-cv-05587 Document #: 648 Filed: 03/03/20 Page 4 of 12 PageID #:13854




        1.         The Receiver’s Fees and Costs are Not Moderate or Reasonable and are Contributing
                   to the Insolvency of the Estate.

                   Courts reviewing fee applications for receivers and their professionals apply the “rule of

        moderation.” S.E.C. v. Byers, 590 F. Supp. 2d 637, 645 (S.D.N.Y. 2008). Receivers and their

        professionals are only entitled to moderate compensation and ruling courts should “avoid even the

        appearance of a windfall.” Id. (internal citation omitted). Moreover, the rule of moderation is

        especially important when hundreds of victims have been defrauded and will only recover a

        fraction of their losses. Id.

                   Similarly, receivers and their professionals are only entitled to fair and reasonable fees and

        costs. In determining whether fees and costs are reasonable courts should consider “economy of

        administration, the burden that the estate may safely be able to bear, the amount of time required,

        although not necessarily expended, and the overall value of the services to the estate.” In re

        Imperial ‘400’ Nat'l, Inc., 432 F.2d 232, 237 (3d Cir. 1970).

                   The fees requested by the Receiver to date are anything but moderate and reasonable. The

        Sixth Fee Application requests a total of $361,325.41 in fees and expenses for 92 days. The

        Receiver has requested approval of a total of $2,886,710.88 in fees. This Court has approved

        $2,040,290.55 in fees and costs (representing all fees and costs requested in the first, second, third,

        and fourth interim fee applications). The Receiver has paid $1,490,719.611of the approved fees,

        leaving a balance of $549,570.94. (See Sixth Fee Application, Ex, B.) This balance does not

        include the $846,420.33 in amounts claimed in the Receiver’s fifth and sixth interim fee

        applications. As of February 13, 2020, the Receiver had $557,146.85 cash on hand. (See Sixth

        Fee Application, p. 19.) Thus, the total amount of the outstanding balance of the approved fees



        1
          The Mortgagees are unable to verify the accuracy of this amount because the Receiver’s Sixth Status Report only
        reflects payment of fees and costs through December 31, 2019 for a total of $923,652.86.

                                                                4
4852-0148-2166.1
           Case: 1:18-cv-05587 Document #: 648 Filed: 03/03/20 Page 5 of 12 PageID #:13855




        and the amounts claimed in the Receiver’s fifth and sixth interim fee applications is more

        than double the amount of cash on hand. In fact, the Receiver admits he does not have enough

        cash on hand to cover his and his professionals’ fees. Put simply, there is not enough cash on hand

        to pay the Receiver and his professionals, let alone provide any sort of compensation to the

        defrauded investors.



                          Fee          Fees & Costs     Fees & Costs     Holdback
                       Application      Requested        Approved        Amount
                       First Interim
                            Fee
                       Application     $413,298.44      $413,298.44        $0.00
                       (08/17/18 –
                        09/30/18)

                           Second
                        Interim Fee
                        Application    $553,968.43      $553,968.43        $0.00
                         (10/1/18 –
                         12/31/18)

                       Third Interim
                            Fee
                        Application    $547,767.04      $547,767.04        $0.00
                        (01/1/19 –
                         03/31/19)

                           Fourth
                        Interim Fee
                        Application    $525,256.64      $525,256.64        $0.00
                         (04/1/19 –
                         06/30/19)

                       Fifth Interim
                            Fee
                       Application     $485,094.92            -            $0.00
                        (07/1/19 –
                        09/30/19)

                       Sixth Interim
                            Fee
                                       $361,325.41            -            $0.00
                        Application




                                                        5
4852-0148-2166.1
           Case: 1:18-cv-05587 Document #: 648 Filed: 03/03/20 Page 6 of 12 PageID #:13856




                            (10/1/19-
                            12/31/19)

                             TOTAL        $2,886,710.88 $2,040,290.55         $0.00


                   This amount also does not take into account the extremely high operating costs of the estate

        or payment of unpaid property taxes.

                   The Receiver continues to point to the portfolio of real property he holds as evidence of

        potential recoveries and as justification to continue to pay his own fees and expenses. (See Sixth

        Fee Application, ¶11(b). A review of each and every single fee application presents a clear pattern.

        The estate lacks sufficient funds to pay the Receiver’s fees at the time of application so the

        Receiver points to potential future recoveries as justification for his fees. Then, at a later date,

        when there is additional cash on hand, he pays himself and his professionals resulting in the

        dwindling of the cash on hand to a fraction of the beginning balance.

                   As indicated above, this leftover cash will be consumed by property taxes and other

        business asset expenses. In essence, the Receiver is generating some cash from the sale of

        properties to accumulate a balance in his operating accounting and then cashing out the operating

        account to pay his fees and expenses leaving little to no funds for unsecured creditors. Eventually,

        the Receiver will run out of unencumbered properties to sell and the cash flow to the estate will

        effectively stop. The sale of the remaining properties will generate little or no proceeds for the

        estate, resulting in little or no compensation for unsecured investors. This pattern is neither

        reasonable, nor sustainable.

                   The Receiver has, perhaps, already run out of unencumbered properties to cash out. The

        most recent Receiver’s Consolidated Sixth Motion for Court Approval of the Process for Public

        Sale of Real Estate by Sealed Bid, Fifth Motion for Approval of the Sale of Certain Real Estate



                                                            6
4852-0148-2166.1
           Case: 1:18-cv-05587 Document #: 648 Filed: 03/03/20 Page 7 of 12 PageID #:13857




        and for the Avoidance of Certain Mortgages, Liens, Claims, and Encumbrances, and Motion to

        Amend the August 17, 2018 Order Appointing Receiver (“Consolidated Motion”) [Dkt. 618] seeks

        approval to sell 36 properties. Each and every one of these 36 properties is encumbered by a

        mortgage. Consistent with prior Court rulings, the Receiver must escrow the sale proceeds from

        each of these 36 properties and is prohibited from using these proceeds until further order of the

        Court. Given the cash shortage in the estate, it would be expected that at least some of the

        properties in the Consolidated Motion would be “unencumbered” properties.

                   As an additional example, the Receivership Estate had 100 properties on December 31,

        2019. (See Sixth Status Report, p. 2 [Dkt. 624].) At least 89 of these properties are encumbered

        by mortgages in favor of institutional lenders. (See Sixth Status Report, p. 10.) Even assuming the

        remaining 11 properties are unencumbered, which the Mortgagees have no way of confirming

        because of the Receiver’s lack of transparency, the Receivership Estate’s cash flow will come to

        an abrupt halt in the near future when the remaining unencumbered properties are sold.

                   Moreover, even a cursory review of the invoices for the Receiver and his attorneys

        evidence duplicative billing between the Receiver and his counsel, such as for multiple interoffice

        meetings, multiple interoffice correspondences, and multiple telephone conferences amongst the

        Receiver and his counsel. Courts routinely reduce fee applications when the invoices contain

        billing for attending the same conferences and meetings or for internal communications are the

        result of inflationary billing practices.       S.E.C. v. Capital Cove Bancorp LLC, No.

        SACV15980JLSJCX, 2016 WL 6078324, at *3 (C.D. Cal. June 29, 2016). “[W]hen faced with a

        massive fee application[,] the district court has the authority to make across-the-board percentage

        cuts either in the number of hours claimed or in the final lodestar figure as a practical means of

        [excluding non-compensable hours] from a fee application.” Id. (internal citation omitted). The



                                                        7
4852-0148-2166.1
             Case: 1:18-cv-05587 Document #: 648 Filed: 03/03/20 Page 8 of 12 PageID #:13858




        Mortgagees request the Court reduce the Receiver and his attorneys’ fees to account for the

        duplicative billing as such practices are neither reasonable nor beneficial to the estate.

                   Put simply, the six interim fee applications evidence a pattern that is neither beneficial to

        the estate nor a burden that the estate can safely bear. Eventually, the estate’s cash flow will run

        out and there will be no money to compensate the unsecured creditors. The “primary purpose of

        equity receiverships is to promote orderly and efficient administration of the estate by the district

        court for the benefit of creditors.” U.S. Commodity Futures Trading Com’n v. Lake Shore Asset

        Mgmt. Ltd., Case No. 07 C 3598, 2010 WL 960362, at *6 (March 15, 2010) (quoting SEC v. Hardy,

        803 F.2d 1034, 1038 (9th Cir. 1986)). Based on six fee applications, it is clear that the estate is

        not deriving enough money to pay administrative expense claims and some dividend to unsecured

        creditors. Thus, this Court should consider if the purposes for which this receivership has been

        filed can still be achieved. S.E.C. v. Madison Real Estate Grp., LLC, 647 F. Supp. 2d 1271, 1275

        (D. Utah 2009) (“[A] receivership must be monitored to ensure it is still serving the function for

        which it was created.”).

        2.         The Sixth Fee Application Should be Subject to a 20% Holdback

                   The purpose of holdback provisions are to “moderate potentially excessive interim

        allowances and to incentivize timely resolution.” S.E.C. v. Lauer, No. 03-80612-CIV, 2016 WL

        3225180, at *2 (S.D. Fla. Mar. 31, 2016). Courts will frequently “withhold a portion of the

        requested interim fees because until the case is concluded the court may not be able to accurately

        determine the ‘reasonable’ value of the services for which the allowance of interim compensation

        is sought.” S.E.C. v. Small Bus. Capital Corp., No. 5:12-CV-03237 EJD, 2013 WL 2146605, at

        *2 (N.D. Cal. May 15, 2013). Moreover, courts will withhold a portion of interim fee applications

        because “it is simply too early to tell to the extent to which [the receiver’s] efforts will benefit the



                                                            8
4852-0148-2166.1
           Case: 1:18-cv-05587 Document #: 648 Filed: 03/03/20 Page 9 of 12 PageID #:13859




        receivership estate.” Byers, 590 F. Supp. 2d at 648. By withholding a portion of the fees, the court

        helps to “ensur[e] that the Receiver's efforts benefit the investors and the receivership estate is this

        Court's primary concern when awarding interim compensation….” Small Bus. Capital Corp., No.

        5:12-CV-03237 EJD, 2013 WL 2146605, at *3. Moreover, the Court is entitled to both reduce

        fees by an across-the-board percentage and withhold a holdback percentage. See Capital Cove

        Bancorp LLC, No. SACV15980JLSJCX, 2016 WL 6078324, at *3 (reducing the interim fees by

        an across-the-board reduction of 3.6% and withholding 30% of the total interim fees).

                   The apparent insolvency of the estate justifies the 20% holdback of fees. As illustrated

        above, if the Receiver continues on this path, there is a high likelihood the investors will receive a

        fraction of their losses (if any recovery) while the Receiver and his professionals reap the benefit

        of full payment of their fees. It is simply too early in the progress of this case to know exactly to

        what extent the Receiver’s efforts will benefit the entire receivership estate. Surely, if the Receiver

        is confident in his approach and handling of this matter, he should be willing to withhold a portion

        of the fees until the end of the case to ensure the all interested parties properly benefit. Tellingly,

        this proposal was made in response to the fifth fee application, yet, the Sixth Fee Application

        contains no request to withhold any portion of the fees.

                   As this Court has previously noted, the number of claims and the size of this receivership

        estate present uniquely challenging issues to the Receiver and his professionals. However, these

        pressing and unanswered questions regarding the estate’s solvency, coupled with the staggering

        amount of fees mandate a hold on any further disbursements until some plan of action is proposed.

                   Specifically, before any further fees are approved by this Court, the Receiver should be

        required to set forth a projection of unencumbered receipts yet to be collected, from which the

        unpaid fees of the Receivership Estate and the claims of unsecured creditors are to be paid.



                                                           9
4852-0148-2166.1
          Case: 1:18-cv-05587 Document #: 648 Filed: 03/03/20 Page 10 of 12 PageID #:13860




        Without this information, the Court is not able to determine the reasonableness of the overall fees

        being sought in this case, in relation to the expected distribution to unsecured creditors.

                   Accordingly, the Court should withhold approval of the Sixth Fee Application until such

        time as the Receiver has filed with the Court a plan for distribution for the receivership estate and

        until the Court has the opportunity to thoroughly review the Sixth Fee Application. Alternatively,

        the Court should reduce the Receiver’s and his professionals’ fees to a reasonable and moderate

        amount and withhold 20% pursuant to this Court’s order appointing the Receiver.

        Dated: March 3, 2020                           Respectfully submitted,

                                                              /s/ Jill L. Nicholson
           /s/ Mark Landman                                   Jill L. Nicholson (jnicholson@foley.com)
           Mark Landman (mlandman@lcbf.com)                   Andrew T. McClain (amcclain@foley.com)
           Landman Corsi Ballaine & Ford P.C.                 Foley & Lardner LLP
           120 Broadway, 27th Floor                           321 N. Clark St., Ste. 3000
           New York, NY 10271                                 Chicago, IL 60654
           Ph: (212) 238-4800                                 Ph: (312) 832-4500
           Fax: (212) 238-4848                                Fax: (312) 644-7528
           Counsel for Freddie Mac                            Counsel for Citibank N.A., as Trustee for
                                                              the Registered Holders of Wells Fargo
           /s/ James P. Sullivan                              Commercial Mortgage Securities, Inc.,
          James P. Sullivan (jsulliva@chapman.com)            Multifamily Mortgage Pass-Through
          Chapman and Cutler LLP                              Certificates, Series 2018-SB48; U.S. Bank
          111 West Monroe Street                              National Association, as Trustee for the
          Chicago, IL 60603                                   Registered Holders of J.P. Morgan Chase
          Ph: (312)845-3445                                   Commercial Mortgage Securities Corp.,
          Fax: (312)516-1445                                  Multifamily Mortgage Pass-Through
          Counsel for BMO Harris Bank N.A.                    Certificates, Series 2017-SB30; U.S. Bank
                                                              National Association, as Trustee for the
           /s/ David Hart                                     Registered Holders of J.P. Morgan Chase
          David Hart                                          Commercial Mortgage Securities Corp.,
          (dhart@maddinhauser.com)                            Multifamily Mortgage Pass-Through
          Maddin, Hauser, Roth & Heller, P.C.                 Certificates, Series 2017-SB41; U.S. Bank
          28400 Northwestern Highway                          National Association, as Trustee for the
          Suite 200-Essex Centre                              Registered Holders of J.P. Morgan Chase
          Southfield MI 48034                                 Commercial Mortgage Securities Corp.,
           Counsel for BC57, LLC                              Multifamily Mortgage Pass-Through
                                                              Certificates, Series 2018-SB50; Wilmington
           /s/ James M. Crowley                               Trust, National Association, as Trustee for
          James M. Crowley                                    the Registered Holders of Wells Fargo


                                                         10
4852-0148-2166.1
          Case: 1:18-cv-05587 Document #: 648 Filed: 03/03/20 Page 11 of 12 PageID #:13861




          (jcrowley@plunkettcooney.com)              Commercial Mortgage Trust 2014-LC16,
          Plunkett Cooney, PC                        Commercial Mortgage Pass-Through
          221 N. LaSalle Street, Ste. 1550           Certificates, Series 2014-LC16; Fannie
          Chicago, IL 60601                          Mae; and Sabal TL1, LLC
          Ph: (312) 970-3410
          Fax: (248) 901-4040
          Counsel for UBS AG

           /s/ Jay Welford
          Jay Welford (jwelford@jaffelaw.com)
          27777 Franklin Rd., Suite 2500
          Southfield, MI 48034
          Ph: (248)351-3000
          Counsel for Liberty EBCP, LLC




                                                11
4852-0148-2166.1
          Case: 1:18-cv-05587 Document #: 648 Filed: 03/03/20 Page 12 of 12 PageID #:13862




                                         CERTIFICATE OF SERVICE

               I, Jill L. Nicholson, hereby certify that on March 3, 2020, I caused to be electronically filed
        the Objections of Certain Mortgagees to Receiver’s Sixth Interim Application and Motion for
        Court Approval of Payment of Fees and Expenses of Receiver and Receiver’s Retained
        Professionals each of which is being served electronically via the Court’s ECF system on all
        counsel of record.

                                                              /s/ Jill L. Nicholson
                                                              Jill L. Nicholson




                                                         12
4852-0148-2166.1
